EXHIBIT 10.02

***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO OMITTED PORTIONS

PATENT LICENSE AND SETTLEMENT AGREEMENT

This PATENT LICENSE AND SETTLEMENT AGREEMENT (this “Agreement”) is made and
entered into as of March 23, 2007 (the “Effective Date”) by and between Polaris
IP, LLC, a limited liability corporation organized and existing under the laws
of Texas and having offices at 207 C North Washington Avenue Marshall, Texas
75670 (“Polaris”), and Kana Software, Inc., a corporation organized and existing
under the laws of Delaware and having offices at 181 Constitution Drive, Menlo
Park, CA 94025 (“Kana”). Polaris and Kana are individually referred to herein as
a “Party,” and collectively as the “Parties.”

WITNESSETH

WHEREAS, Polaris has filed an action against Kana for patent infringement and
related claims in an action styled: Polaris IP, LLC v. Sirius Satellite Radio,
Inc., Kana Software, Inc., Priceline.com, Inc., Capital One Financial
Corporation, Capital One Services, Inc., Capital One Bank, Capital One Auto
Finance, Inc., Continental Airlines, Inc., and E*TRADE Financial Corp.; Civil
Action No. 2-06-CV 103, pending in the United States District Court for the
Eastern District of Texas, Marshall Division (the “Litigation”);

WHEREAS, Kana has denied liability and asserted counterclaims against Polaris in
the Litigation; and

WHEREAS, Kana, on behalf of itself and the Kana Related Companies (as defined
below), desires to license the Polaris Patents (as that term is defined below)
and to settle the Litigation for itself and for the Kana Customers specifically
named in the Litigation pursuant to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the above promises and mutual covenants
hereinafter contained, the parties agree as follows:

ARTICLE I.

DEFINITIONS

As used in this Agreement, the following terms shall have the following
meanings:

“Related Company” means with respect to Kana, those Entities that are owned by,
own, or are under common control with Kana and listed in Schedule I; and with
respect to Polaris, those Entities that are owned by, own, or are under common
control with Polaris and listed in Schedule II. Related Company also shall
include all other current and future Entities



--------------------------------------------------------------------------------

(Except as provided for under Article VII) that are owned by, own, or are under
common control with a Party. An Entity will be a Related Company hereunder only
during the period of time such Entity is owned by, owns, or is under common
control with a Party.

“Kana Customers” means any and all direct and indirect customers of Kana or any
Kana Related Company, including without limitation, resellers, distributors, OEM
customers, system integration partners and end-users. The following defendants
named in the Litigation meet the definition of Kana Customers: Sirius Satellite
Radio, Inc., Priceline.com, Inc., Capital One Financial Corporation, Capital One
Services, Inc., Capital One Bank, Capital One Auto Finance, Inc., and E*TRADE
Financial Corp.

“Kana Product” means any and all software, hardware, products, methods and/or
services (including without limitation, training, professional services, and
maintenance and support) made, used, sold, licensed, offered for sale, offered
for license, imported, exported or distributed by or for the benefit of Kana or
any Kana Related Company prior to, on or after the Effective Date. Kana Product
also includes software, hardware, and/or products or services, or components
thereof which are used, sold, licensed, offered for sale or offered for license
under a Third Party brand (e.g., an OEM product), so long as any such Third
Party branded product or service is made or provided by or for Kana or a Kana
Related Company.

“Polaris Patents” means: (i) any and all Patents owned or controlled by Polaris
now or at any time in the future, including but not limited to those Patents
listed in Exhibit A to this Agreement; and (ii) any and all Patents in the
fields of e-mail response management or natural language processing (or a
combination thereof) that are owned or controlled by a Polaris Related Company
now or at any time in the future.

“Patents” means (i) all classes and types of patents, including utility patents,
utility models, design patents, invention certificates, reexaminations,
reissues, extensions and renewals, in all jurisdictions of the world; and
(ii) all applications (including provisional and nonprovisional applications),
continuations, divisionals, continuations-in-part, and rights to inventions for
which applications may be filed, for these classes or types of patents in all
jurisdictions of the world. The term “Patents” does not include any copyrights,
trademarks, mask work rights, or trade secret rights.

“Entity” means an individual, trust, corporation, partnership, joint venture,
limited liability company, association, unincorporated organization or other
legal or governmental entity.

“Third Party” means an Entity other than a party to this Agreement or a Related
Company of a party to this Agreement.

“Kana Vendors” means any and all Entities in Kana’s or any Kana Related
Company’s supply chain, including suppliers, development partners, vendors,
joint venture partners, outsource manufacturers and independent contractors.



--------------------------------------------------------------------------------

ARTICLE II.

RELEASES AND COVENANTS

2.1. Polaris Release of Kana. Polaris, on behalf of itself and the Polaris
Related Companies and its and their respective predecessors, successors and
assigns, irrevocably releases, acquits and forever discharges: (i) Kana and the
Kana Related Companies and its and their respective officers, directors,
employees, agents, successors, assigns, representatives, and attorneys, and
(ii) solely with respect to activities that would have been licensed under this
Agreement if they had been performed on or after the Effective Date, the Kana
Vendors and the Kana Customers, in each case (i) and (ii), from any and all
claims or liabilities of any kind and nature, at law, in equity, or otherwise,
known and unknown, suspected and unsuspected, disclosed and undisclosed,
relating in any way to the Litigation or the Polaris Patents.

2.2. Polaris Covenant Not to Sue Kana. In further consideration of the terms
herein, Polaris, on behalf of itself and the Polaris Related Companies, forever
covenants not to sue, or aid any other Entity to sue, bring any claim or any
cause of action whatsoever against Kana or any Kana Related Company, which claim
or cause of action is related to or arises from the Polaris Patents, the
Litigation or this Agreement (other than with respect to a breach by Kana of the
obligations set forth in this Agreement). Polaris, on behalf of itself and the
Polaris Related Companies, additionally forever covenants not to sue, or aid any
other Entity to sue, bring any claim or any cause of action whatsoever against
Kana Vendors or Kana Customers, but such covenant with respect to Kana Vendors
and Kana Customers applies solely with respect to activities that would have
been licensed under this Agreement if they had been performed on or after the
Effective Date.

2.3. Kana Release of Polaris. Kana, on behalf of itself and the Kana Related
Companies and their respective successors and assigns, irrevocably releases,
acquits and forever discharges Polaris and the Polaris Related Companies and
their respective officers, directors, members, employees, agents, successors,
assigns, representatives, and attorneys, from any and all claims or liabilities
of any kind and nature, at law, in equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed, relating in any way to the
Litigation or the Polaris Patents. Notwithstanding the foregoing, Kana and the
Kana Related Companies shall be entitled to assert that any Polaris Patent is
invalid and/or unenforceable as an affirmative defense or counterclaim to any
claim of infringement of any Polaris Patent brought by Polaris, a Polaris
Related Company, or its or their successors or assigns.

2.4. Kana Covenant Not to Sue Polaris. In further consideration of the terms
herein, Kana, on behalf of itself and the Kana Related Companies, forever
covenant not to sue, or aid any other person to sue, bring any claim or any
cause of action whatsoever against Polaris or any Polaris Related Company
related to or arising from the Polaris Patents, the Litigation or this Agreement
(other than with respect to a breach by Polaris or a Polaris Related Company of
the obligations set forth in this Agreement). Notwithstanding the above, Kana
and/or any Kana Related Company shall be entitled to assert that any Polaris
Patent is invalid and/or unenforceable as an affirmative defense or counterclaim
to any claim of infringement of a Polaris Patent brought against Kana, a Kana
Related Company or a Kana Customer or Kana Vendor (but for Kana Customers and
Kana Vendors, solely with respect to any claims of infringement of a



--------------------------------------------------------------------------------

Kana Product). Kana and/or any Kana Related Company also shall be entitled to
challenge the validity and/or enforceability of any Polaris Patent in any
administrative proceeding (e.g., in a patent office or alternative dispute
resolution proceeding) responsive to an allegation of infringement of a Polaris
Patent brought against Kana, a Kana Related Company, or a Kana Customer or Kana
Vendor (but for Kana Customers and Kana Vendors, solely with respect to any Kana
Product), or in any circumstance where a Kana Product has been accused of
infringement of a Polaris Patent and Kana or a Kana Related Company has a
indemnity or defense obligation with respect to the accused Kana Product.

2.5. Scope of Releases. Subject only to the preservation of defenses set forth
in this Article II and Article IV below, the releases by Polaris and Kana, and
their respective Related Companies in this Agreement include an express,
informed, knowing and voluntary waiver and relinquishment to the fullest extent
permitted by law. In this connection, the Parties acknowledge that they may have
sustained damages, losses, costs or expenses which are presently unknown and
unsuspected and that such damages, losses, costs or expenses as may have been
sustained may give rise to additional damages, losses, costs or expenses in the
future. The Parties hereto further acknowledge that they have negotiated this
Agreement taking into account presently unsuspected and unknown claims,
counterclaims, causes of action, damages, losses, costs and expenses arising
from or relating to the Litigation, the Polaris Patents and the relationship
between the Parties, and the Parties hereto voluntarily and with full knowledge
of its significance, expressly waive and relinquish any and all rights they may
have under any state or federal statute, rule or common law principle, in law or
equity, relating to limitations on general releases. The Parties voluntarily and
with full knowledge of its significance, expressly waive and relinquish any and
all rights they may have under any state or federal statute, rule or common law
principle, in law or equity, relating to limitations on general releases.
Specifically, each party, for itself and its Affiliates, hereby expressly waives
any rights it may have under California Civil Code Section 1542 which provides
that: “A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the relates,
which if known by him must have materially affected his settlement with the
debtor.”

2.6. Additional Polaris Five (5) Year Covenant Not to Sue. Polaris, on behalf of
itself and the Polaris Related Companies, covenants not to sue, bring any claim
or any cause of action, or aid any other Entity to sue, bring any claim or any
cause of action alleging infringement of any Patent whatsoever (including but
not limited to the Polaris Patents) by Kana, any Kana Related Company, Kana
Vendors or Kana Customers, but such covenant applies solely with respect to the
alleged infringement of any Patent by Kana Products. The covenant granted
pursuant to this Section 2.6 shall expire on the fifth anniversary of the
Effective Date, and is in addition to the covenants not to sue granted by
Polaris and the Polaris Related Companies pursuant to Section 2.2 above.

ARTICLE III.

GRANTS AND COVENANTS

3.1. Polaris License to Kana. Subject only to the full and complete payment by
Kana of the consideration contemplated under Section 5.1 of this Agreement, but
effective as of the Effective Date, Polaris, on behalf of itself and its Related
Companies, hereby grants a worldwide, non-exclusive, non-transferable (except as
provided for in Article VII), royalty-free, license, without the right to
sublicense under the Polaris Patents to:

3.1.1. Kana and Kana Related Companies to make, have made, use, sell, offer for
sale, license, offer for license, import, export and otherwise distribute the
Kana Products;



--------------------------------------------------------------------------------

3.1.2. Kana Customers to use, sell, offer for sale, license, offer for license,
import, export and otherwise distribute (directly and/or indirectly through
partners) the Kana Products; and

3.1.3. Kana Vendors to make, sell and use the Kana Products, and portions
thereof, solely for and on behalf of Kana and the Kana Related Companies.

In the event any Kana Related Company ceases to meet the definition of Kana
Related Company (such Entity thus becoming a “Former Kana Related Company”),
then the license granted to that Former Kana Related Company pursuant to this
Section 3.1 above will terminate, except to the extent that such Former Kana
Related Company makes, has made, uses, imports, sells, offers to sell, licenses,
offers to license, exports, otherwise distributes and/or exploits any Kana
Product prior to becoming a Former Kana Related Company. In such event, the
license to the Former Kana Related Company to make, have made, use, import,
sells, offer to sell, license, offer to license, export and otherwise distribute
and exploit such Kana Products shall continue, but only with respect to those
products and any future versions and improvements thereof.

3.2. No License for Third Party Products or Services. The licenses set forth in
Article III only extend to Kana Products (and portions thereof) that are used,
designed, built, licensed and/or sold by or for Kana or any Kana Related Company
(or any Former Kana Related Company) and do not extent to the products of any
Third Party, provided however, that such licenses do extend to the whole and any
portion of a Third Party product or service which is designed by or for Kana or
a Kana Related Company but sold or licensed under a Third Party brand.

3.3. Validity. Except as expressly permitted under Article II above, and Article
IV below, Kana and each Kana Related Company shall not, directly or indirectly,
contest that the Polaris Patents are valid and enforceable in any court
proceeding, before United States Patent and Trademark Office or otherwise.
Notwithstanding the foregoing, nothing in this Agreement shall be interpreted as
an admission by either Party of the validity or invalidity of any Polaris
Patent, or as an admission by either Party of its direct or contributory or
inducement of infringement of any Polaris Patent, or as an admission by either
Party of any issue relating to the Litigation. Except as expressly permitted
under Article II above, and Article IV below, Kana further covenants not to
voluntarily render aid or counsel, directly or indirectly, to any Entity in
connection with challenging the validity of the Polaris Patents or contending
that such Entity does not infringe the Polaris Patents.

3.4. No Other Rights. No rights or licenses are granted under any Patents except
as expressly provided herein, whether by implication, estoppel or otherwise.
Without limiting the foregoing sentence no right to grant sublicenses is granted
under any of the licenses set forth in this Agreement.



--------------------------------------------------------------------------------

ARTICLE IV.

DISMISSAL OF LITIGATION

4.1. Within five (5) court days after the initial payment of the consideration
to Polaris under Section 5.1 below, the Parties shall cause their respective
counsel to execute and file the stipulated motion in the form set forth in
Exhibit B dismissing with prejudice all claims, affirmative defenses, and
counterclaims between the parties in the Litigation, except that Kana, Kana
Related Companies and the Kana Customers named in the Litigation shall preserve
all defenses to any claim for infringement, including without limitation the
ability to assert a patent’s invalidity or unenforceability, which can be
asserted only in the event that Polaris alleges infringement by any of said
entities of any Polaris Patent. The Parties shall promptly proceed with any and
all additional procedures needed to dismiss with prejudice the Litigation. The
Parties agree that the settlement of the Litigation is intended solely as a
compromise of disputed claims, counterclaims and defenses.

4.2. The Parties acknowledge and agree that this Agreement is enforceable
according to its terms with respect to final dismissal with prejudice of all
claims in the Litigation, subject to Article II above and Section 4.1 regarding
the preservation of defenses.

4.3. The Parties agree that they shall bear their own costs and attorneys’ fees
relating to the Litigation and to the negotiation of this Agreement.

ARTICLE V.

CONSIDERATION

5.1. In consideration of the license, release and covenants granted by Polaris
and the dismissal by Polaris of the Litigation hereunder, Kana agrees to pay to
Polaris a total of *** U.S. Dollars ($*** USD), payable in twenty (20) equal
quarterly installments of *** dollars ($***) (due and payable no later than each
March 15, June 15, September 15 and December 15 (or if such date is not a
business day, the next occurring business day), except for the first payment
which shall be made on April 16, 2007) over a period of five years, by wire
transfer to an account specified by Polaris and attached hereto as Exhibit C. In
the event that Kana fails to make any payment hereunder following written notice
to Kana describing the alleged failure with reasonable specificity and a 30-day
opportunity to cure such alleged failure following receipt of such notice, then
(i) Polaris shall be entitled to (a) maintain all the benefits (including any
amount previously collected) provided to Polaris under this Agreement,
(b) selectively at any time terminate any or all of Sections 2.1, 2.2, 3.1, 7,
8.1(a) and 8.4 and Article IV, (c) collect all fees and costs (including
attorneys’ fees and costs) incurred by Polaris in attempting to effect
collection and (d) collect interest on any unpaid amounts at the maximum rate
allowed by law from the specified date of non-payment through the date of
payment and (ii) the Kana shall be deemed to have waived its ability to assert
the provisions related to its ability to bring any actions in response to any
claim of related to or arising from the infringement of any Polaris Patents as
set forth in Section 2.3, 2.4, and 3.3 (and all of the foregoing rights shall be
in addition to any other rights Polaris may have under this Agreement or at law
or equity).



--------------------------------------------------------------------------------

5.2. All taxes imposed as a result of the existence of this Agreement or the
performance hereunder shall be paid by the Party required to do so by applicable
law.

ARTICLE VI.

TERM

6.1. Term. The term of this Agreement shall commence upon the Effective Date and
shall continue until the expiration of the last-to-expire Polaris Patent, unless
earlier terminated as set forth below.

6.2. Termination.

6.2.1. Termination by Kana. In the event that Polaris or any Polaris Related
Company, or any of its or their predecessors, successors or assigns: (i) sues
Kana or a Kana Related Company for patent infringement alleging that a Kana
Product infringes a Polaris Patent; or (ii) asserts a claim of patent
infringement against any Kana Customer or Kana Vendor alleging that a Kana
Product infringes a Polaris Patent; or (iii) prior to the fifth
(5th) anniversary of the Effective Date, sues Kana or a Kana Related Company for
patent infringement alleging that a Kana Product infringes any Patent; or
(iv) prior to the fifth (5th) anniversary of the Effective Date, asserts a claim
of patent infringement against any Kana Customer or Kana Vendor alleging that a
Kana Product infringes any Patent, then Kana must adhere to the provisions of
Section 8.8 of this Agreement. If upon Kana’s compliance with Section 8.8 of
this Agreement, Polaris or the Polaris Related Company fails to withdraw any
such action or claim with respect to a Kana Product, then Kana may terminate
this Agreement, including its obligation to make any further payments to Polaris
notwithstanding Section 6.3, and Section 3.1 shall survive. Kana may not
otherwise terminate this Agreement.

6.2.2. Termination by Polaris. If and only if Kana fails to timely make any
payment required hereunder for any reason or if Kana breaches its obligations
pursuant to Section 3.3 of this Agreement, then Polaris may, following written
notice to Kana describing the alleged failure with reasonable specificity and a
30-day opportunity to cure such alleged failure following receipt of such
notice, terminate this Agreement. Polaris may not otherwise terminate this
Agreement.

6.2.3. Effect of Termination. In the event of termination pursuant to
Section 6.2.2, Polaris shall retain any benefit and disavow any obligations
under this Agreement, and reassert any claims Polaris may have against any or
all of Kana, any Kana Related Company and the Kana Customers and Kana Vendors.

6.3. Survival. In the event of termination pursuant to Section 6.2, the license
and covenants granted to the breaching party and its Related Companies hereunder
shall terminate as of the date that such termination takes effect and the
non-breaching party shall retain its remedies for such breach. The provisions of
Articles I, II, IV, V, VI, VII and VIII, and Sections 3.2 and 3.4 will survive
any termination or expiration of this Agreement.



--------------------------------------------------------------------------------

ARTICLE VII.

ASSIGNMENT AND CHANGE OF CONTROL

7.1. No Assignment. In the event of a merger of Kana or a Kana Related Company
into a Third Party, this Agreement shall continue to benefit and obligate the
merged Entity and its or their successor entities, and may be assigned to such
Entity and any successor entity, provided that the licenses granted in
Section 3.1 will extend only to the existing designs of Kana Products, and to
future versions and improvements thereof. For the avoidance of doubt, the
license granted pursuant to Section 3.1 shall not apply to any products, methods
or services of any Third Party, which products, methods or services any such
Third Party made, used or sold prior to, on or after the effective date of any
such assignment (other than the Kana Products otherwise covered under this
Agreement, and future versions and improvements thereof). Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
Parties and their permitted successors and assigns.

7.2. In the event Kana or a Kana Related Company sells or transfers all or a
portion of its assets or business to which the licenses granted in Section 3.1
relate to another Entity (“Spin-Off Entity”), and such Spin-Off Entity agrees in
writing to the terms set forth in this Agreement, then this Agreement may be
assigned to such Spin-Off Entity and the licenses granted herein will continue
in effect with regard to the sold or transferred portion, but will not extend to
any products, methods or services of any such Spin-Off Entity (other than the
Kana Products otherwise covered under this Agreement, and future versions and
improvements thereof). If this Agreement is assigned to the Spin-Off Entity, the
Agreement will no longer provide any benefit to Kana or any Kana Related
Company. Notwithstanding any assignment of this Agreement to a Spin-Off Entity,
or any subsequent assignment of this Agreement by the Spin-Off Entity, Kana
shall not be relieved of its obligation to make the payments to Polaris set
forth in Section 5.1 above.

7.3. Except as set forth in Sections 7.1 and 7.2, this Agreement may not be
assigned by Kana without the prior written permission of Polaris, which
permission shall not be unreasonably withheld or delayed, and any attempt to
assign without such permission will be void. Polaris may not assign or transfer
this Agreement to any Third Party.

7.4. Polaris, on behalf of itself and the Polaris Related Companies, covenants
and agrees that it and they shall not assign or otherwise transfer any Polaris
Patents to any Third Party unless such Third Party shall first agree, in a
binding and legally enforceable document, to be bound by the licenses and
covenants applicable to such Patents pursuant to this Agreement.

ARTICLE VIII.

MISCELLANEOUS PROVISIONS

8.1. Representations and Warranties.

(a) Polaris, on behalf of itself and the Polaris Related Companies, represents
and warrants as of the Effective Date that (i) Polaris or the Polaris Related
Companies



--------------------------------------------------------------------------------

own the Polaris Patents, and has the right to grant the releases, covenants and
licenses of the full scope set forth herein without payment of any consideration
to any Polaris Related Company or Third Party, (ii) to the knowledge of Polaris
and the Polaris Related Companies, the Polaris Patents are valid and
enforceable, and (iii) neither Polaris or any of the Polaris Related Companies
has assigned or otherwise transferred to any other Entity any rights to any
causes of action, damages or other remedies, or any Polaris Patents, claims,
counterclaims or defenses, relating to the Litigation or any Polaris Patent.

(b) Nothing contained in this Agreement shall be construed as:

(i) a warranty or representation by either Party that any manufacture, sale, use
or other disposition of products by the other party has been or will be free
from infringement of any Patents;

(ii) an agreement by either Party to bring or prosecute actions or suits against
third parties for infringement, or conferring any right to the other Party to
bring or prosecute actions or suits against third parties for infringement;

(iii) conferring any right to the other Party to use in advertising, publicity,
or otherwise, any trademark, trade name or names of either Party, or any
contraction, abbreviation or simulation thereof without the prior written
consent of the other Party;

(iv) conferring by implication, estoppel or otherwise, upon either Party, any
right or license under other Patents except for the rights and licenses
expressly granted hereunder; or

(v) an obligation to furnish any technical information or know-how.

8.2. Confidentiality. From and after the Effective Date, neither Party shall
disclose the existence or terms of this Agreement except:

(a) with the prior written consent of the other Party;

(b) to any governmental body having jurisdiction and specifically requiring such
disclosure;

(c) in response to a valid subpoena or as otherwise may be required by law;

(d) for the purposes of disclosure in connection with the Securities and
Exchange Act of 1934, as amended, the Securities Act of 1933, as amended, and
any other reports filed with the Securities and Exchange Commission, or any
other filings, reports or disclosures that may be required under applicable laws
or regulations, or rules of any stock exchange or the NASDAQ national market or
the OTC market;

(e) to a party’s accountants, legal counsel, tax advisors and other financial,
business and legal advisors, subject to obligations of confidentiality and/or
privilege;



--------------------------------------------------------------------------------

(f) as required during the course of litigation and subject to protective order;
provided however, that any production under a protective order would be
protected under an “Attorneys Eyes Only” or higher confidentiality designation;
and

(g) in confidence, in connection with a proposed merger, financing, acquisition,
or similar transaction;

provided, however, that prior to any such disclosure pursuant to paragraph
(c) hereof, the Party making the disclosure shall notify the other Party and,
that prior to any such disclosure pursuant to paragraphs (c) and/or (g) hereof,
the Party making the disclosure shall take reasonable actions in an effort to
minimize the nature and extent of such disclosure.

8.3. Notices. All notices required or permitted to be given hereunder shall be
in writing and shall be delivered by hand, by prepaid air courier with package
tracing capabilities, or by registered or certified airmail, postage prepaid,
and shall be addressed as follows:

 

If to Polaris to:

c/o

   Managing Member    Polaris IP, LLC    207 C North Washington Avenue   
Marshall, Texas 75670    Facsimile: (903) 938-7404

With simultaneous copy to:

   General Counsel    Intellectual Property Navigation Group, LLC    207 C North
Washington Avenue    Marshall, Texas 75670    Facsimile: 903-938-7404

If to Kana to:

c/o

   General Counsel    Kana Software, Inc.    181 Constitution Drive    Menlo
Park, CA 94025    Facsimile: 650-614-8301

With simultaneous copy to:

   Darryl M. Woo, Esq.    Fenwick & West LLP    555 California Street, 12th
Floor    San Francisco, CA 94104    Facsimile: 415-281-1350



--------------------------------------------------------------------------------

Such notices shall be deemed to have been served when received by addressee.
Either Party may give written notice of a change of address and, after notice of
such change has been received, any notice or request shall thereafter be given
to such Party as above provided at such changed address.

8.4. Publicity. Except for a single press release substantially in the form and
having the content of the press release in Exhibit D attached hereto, neither
Party will issue a press release nor any other announcement regarding this
Agreement or the relationship contemplated herein unless the other Party
provides prior consent in writing. The Parties shall direct their
representatives not to make any disclosures of the terms of this Agreement.
Notwithstanding the foregoing and Section 8.2, upon inquiry either Party may
state that “Polaris and Kana have entered into a patent license agreement.”

8.5. Governing Law. This Agreement and matters connected with the performance
thereof shall be construed, interpreted, applied and governed in all respects in
accordance with the laws of the United States of America and the State of Texas,
without reference to conflict of laws principles.

8.6. Jurisdiction. Polaris and Kana agree (a) that all disputes and litigation
regarding this Agreement, its construction and matters connected with its
performance shall be subject to the exclusive jurisdiction of the state and
federal courts in the Eastern District of Texas located in Marshall, Texas (the
“Court”), and (b) to submit any disputes, matters of interpretation, or
enforcement actions arising with respect to the subject matter of this Agreement
exclusively to the Court. The Parties hereby waive any challenge to the
jurisdiction or venue of the Court over these matters.

8.7. Bankruptcy. Each party acknowledges that all rights and licenses granted by
it under or pursuant to this Agreement are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the United States Bankruptcy Code (the
“Bankruptcy Code”), licenses of rights to “intellectual property” as defined
under Section 101(35A) of the Bankruptcy Code. Each party acknowledges that if
such Party, as a debtor in possession or a trustee-in-bankruptcy in a case under
the Bankruptcy Code, rejects this Agreement, the other party may elect to retain
its rights under this Agreement as provided in Section 365(n) of the Bankruptcy
Code. Each party irrevocably waives all arguments and defenses arising under 11
U.S.C. 365(c)(1) or successor provisions to the effect that applicable law
excuses the Party, other than the debtor, from accepting performance from or
rendering performance to an entity other than the debtor or debtor in possession
as a basis for opposing assumption of the Agreement by the other Party in a case
under Chapter 11 of the Bankruptcy Code to the extent that such consent is
required under 11 U.S.C. § 365(c)(1) or any successor statute. Any change of
control resulting from any such bankruptcy proceeding shall remain subject to
Article VII above.

8.8. Licensor Notification. In the event that Kana believes that Polaris or any
Polaris Related Company has: (i) breached an obligation under the last sentence
of Section 2.2; (ii) breached an obligation under the second sentence of
Section 2.6; or (iii) brought a lawsuit against a Kana Customer or Kana Vendor
alleging or based upon infringement of a Polaris Patent as a result of
activities which are released under Section 2.1 or licensed under Section 3.1 of
this Agreement, then Kana shall promptly notify Polaris in writing. Upon receipt
of such



--------------------------------------------------------------------------------

notice, Polaris shall (or shall cause the Polaris Related Company to) within
thirty (30) days of receipt of such notice: (a) dismiss that portion of the
lawsuit solely with respect to the activities of any such Kana Customer or Kana
Vendor that are licensed, released, or subject to the covenants or other rights
granted under the terms of this Agreement, and take any other actions necessary
to come into compliance with Section 2.2; or (b) notify Kana that it needs more
information; or (c) notify Kana of the reasons why Polaris believes that the
Kana Customer or Kana Vendor is not covered by this Agreement. In the event
Polaris needs more information or does not believe the Kana Customer or Kana
Vendor is covered by this Agreement, then the Parties shall cooperate and
negotiate in good faith for the remainder of the thirty (30) day period with
regard reaching agreement as to whether the Kana Customer or Kana Vendor is
covered by this Agreement. Kana shall not bring any action against Polaris or
its Related Companies, as the case may be, for breach of this Agreement if such
lawsuit is dismissed within such thirty (30) day period or the breach is
otherwise resolved within such thirty (30) days pursuant to the terms of this
Section 8.8.

8.9. Severability. If any provision of this Agreement is held to be illegal or
unenforceable, such provision shall be limited or eliminated to the minimum
extent necessary so that the remainder of this Agreement will continue in full
force and effect and be enforceable. The Parties agree to negotiate in good
faith an enforceable substitute provision for any invalid or unenforceable
provision that most nearly achieves the intent of such provision.

8.10. Entire Agreement. This Agreement, including its Exhibits, embodies the
entire understanding of the Parties with respect to the subject matter hereof,
and merges all prior discussions between them, and neither of the Parties shall
be bound by any conditions, definitions, warranties, understandings, or
representations with respect to the subject matter hereof other than as
expressly provided herein. No oral explanation or oral information by either
Party hereto shall alter the meaning or interpretation of this Agreement. The
Patent Purchase Agreement attached hereto is an integral part of this Agreement.

8.11. Modification; Waiver. No modification or amendment to this Agreement, nor
any waiver of any rights, will be effective unless assented to in writing by the
Party to be charged, and the waiver of any breach or default will not constitute
a waiver of any other right hereunder or any subsequent breach or default.

8.12. Construction; Language. Any rule of construction to the effect that
ambiguities are to be resolved against the drafting party will not be applied in
the construction or interpretation of this Agreement. As used in this Agreement,
the words “include” and “including” and variations thereof, will not be deemed
to be terms of limitation, but rather will be deemed to be followed by the words
“without limitation.” The headings in this Agreement will not be referred to in
connection with the construction or interpretation of this Agreement. This
Agreement is in the English language only, which language shall be controlling
in all respects, and all notices under this Agreement shall be in the English
language.

8.13. Counterparts. This Agreement may be executed in counterparts or duplicate
originals, both of which shall be regarded as one and the same instrument, and
which shall be the official and governing version in the interpretation of this
Agreement. This Agreement may be executed by facsimile signatures and such
signatures shall be deemed to bind each Party as if they were original
signatures.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
below by their respective duly authorized officers.

 

POLARIS IP, LLC     KANA SOFTWARE, INC. By:  

/s/ Erich Spangenberg

    By:  

/s/ Jay Jones

Name:   Erich Spangenberg     Name:   Jay Jones Title:   Managing Member    
Title:   Chief Administrative Officer